                                             Case 1:21-cv-00685-ER Document 44 Filed 01/22/21 Page 1 of 11




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        JOSHUA PERRY,                                      Case No. 20-cv-05609-SI
                                   8                     Plaintiff,
                                                                                               ORDER GRANTING DEFENDANTS’
                                   9               v.                                          MOTION TO TRANSFER VENUE;
                                                                                               TRANSFERRING VENUE TO THE
                                  10        FLOSS BAR, INC., et al.,                           SOUTHERN DISTRICT OF NEW
                                                                                               YORK; AND DENYING WITHOUT
                                  11                     Defendants.                           PREJUDICE PLAINTIFF’S MOTION
                                                                                               FOR PRELIMINARY INJUNCTION
                                  12
Northern District of California
 United States District Court




                                                                                               Re: Dkt. Nos. 31, 33
                                  13

                                  14            On January 15, 2021, the Court held a hearing on defendants’ motion to transfer venue to

                                  15   the Southern District of New York and plaintiff’s motion for preliminary injunction. For the reasons

                                  16   set forth below, the Court GRANTS defendants’ motion to transfer venue, TRANSFERS this action

                                  17   to the Southern District of New York, and DENIES plaintiff’s motion for preliminary injunction

                                  18   without prejudice to renewal in the transferee court.
                                  19

                                  20                                              BACKGROUND

                                  21   I.       Factual Background
                                  22            Plaintiff Joshua Perry has filed this lawsuit against defendants Floss Bar, Inc. (“Floss Bar”),

                                  23   Floss Bar CEO Eva Sadej, and Floss Bar Advisor Stuart Allan. Floss Bar is a Delaware corporation

                                  24   with its primary place of business in New York. Notice of Removal (Dkt. No. 1); Sadej Decl. ¶¶ 14-

                                  25   15, 20 (Dkt. No. 31-2). In April 2019, Perry was hired to be president of Floss Bar as a part of

                                  26   defendants’ acquisition of Perry’s company, Onsite Service USA Holding, Inc., a Texas corporation,
                                  27   which was owned by XSite Health Ltd., a company formed under the laws of the Republic of Ireland.

                                  28   Compl. ¶ 26 (Dkt. No. 1-1); Sadej Decl. ¶ 3.
                                           Case 1:21-cv-00685-ER Document 44 Filed 01/22/21 Page 2 of 11




                                   1           On or about December 9, 2019, Floss Bar told Perry that it was putting him on a paid

                                   2   suspension through the end of the year, and soon thereafter, Floss Bar informed Perry that it was

                                   3   suspending him without pay, “with no end date or approximate end date given.” Compl. at ¶¶ 9-10.

                                   4   Plaintiff claims that following his suspension he has received no salary or other compensation, and

                                   5   that he has been constructively discharged from the company without receiving severance pay. Id.

                                   6   at ¶¶ 10, 13. Plaintiff also alleges that he is prevented from finding other work in his field of “mobile

                                   7   dentistry” by the terms of a “Non-Competition and Non-Solicitation Agreement” that he signed in

                                   8   April 2019 at the outset of his employment with Floss Bar. Id. at ¶¶ 181-87.

                                   9           The “Non-Competition and Non-Solicitation Agreement” is one of several agreements that

                                  10   Perry signed in conjunction with the acquisition of Perry’s company and Perry becoming a Floss

                                  11   Bar employee. 1 Defendants assert that the agreements between Floss Bar and Perry were negotiated

                                  12   and signed in New York, see Sadej Decl. ¶ 6, while Perry states that some negotiations occurred in
Northern District of California
 United States District Court




                                  13   San Francisco and also while he was in Amsterdam. Perry Decl. ¶¶ 6-7 (Dkt. No. 38). The Non-

                                  14   Competition and Non-Solicitation Agreement provides, inter alia, that “[w]hile the Employee is

                                  15   employed by the Company and for a period of two (2) years after the termination or cessation of

                                  16   such employment for any reason, the Employee will not directly or indirectly . . . engage or assist

                                  17   others in engaging in any business or enterprise . . . that is competitive with the Company’s business

                                  18   . . . .” Sadej Decl. Ex. 1-A at ¶ 1 (Dkt No. 31-4). The agreement also states that the agreement

                                  19   “shall terminate and be of no further force and effect upon the earlier of (i) the third (3rd) anniversary

                                  20   date of this Agreement, and (ii) such time that Employee’s employment is terminated by the

                                  21   Company without Cause.” Id. The agreement states that it shall be governed by Delaware law and

                                  22   that any lawsuits brought to resolve any matters arising under the agreement shall be brought in state

                                  23   or federal court in Delaware. Id. at ¶ 2(i).

                                  24           Plaintiff asserts twelve causes of action against defendants, including promissory fraud,

                                  25

                                  26
                                               1
                                                 Perry also signed, inter alia, an “Invention and Non-Disclosure Agreement,” a “Heads of
                                       Terms re: An Employment Agreement,” and a Secured Promissory Note and a Security Agreement.
                                  27   See Sadej Decl. Exs. 1-B, 1-C, 2-A, & 2-B. The Invention and Non-Disclosure Agreement contains
                                       a choice of law and forum selection clause directing any complaints arising out of the agreement to
                                  28   Delaware; the Heads of Terms agreement does not contain a forum selection clause.

                                                                                           2
                                          Case 1:21-cv-00685-ER Document 44 Filed 01/22/21 Page 3 of 11




                                   1   misrepresentations violating California securities law, unlawful discharge in violation of public

                                   2   policy and other California laws, defamation, failure to pay severance, and unlawful restraint from

                                   3   engaging in business.2 Plaintiff alleges that between September 2018 and April 22, 2019, defendants

                                   4   “had a series of communications with Joshua Perry to recruit Mr. Perry to leave his secure

                                   5   employment elsewhere to become President of Floss Bar, and to forego employment elsewhere.”

                                   6   Compl. ¶ 15. Perry alleges that “[t]o persuade Joshua Perry to accept a salary that was substantially

                                   7   less than what Mr. Perry could earn elsewhere, and to persuade Mr. Perry to leave his former

                                   8   employment and go to work for Floss Bar, these defendants verbally promised to pay Mr. Perry

                                   9   stock options for a 3% equity interest in Floss Bar. At the time these defendants made this promise,

                                  10   they did not intend to perform it.” Id. at ¶ 18. Perry alleges that defendants have never paid him

                                  11   the promised stock options. Id.

                                  12          Plaintiff also alleges that defendants failed to disclose that “the company was not complying
Northern District of California
 United States District Court




                                  13   with the law and did not intend to comply with the law.” Id. at ¶ 23. These unlawful practices

                                  14   include “violating important laws that protect dental patients [and] employees, and breaking laws

                                  15   that protect people from having perjury used to convict them.” Id. at ¶ 53. Plaintiff alleges that the

                                  16   company had a practice of forcing out or firing employees who complained about this unlawful

                                  17   conduct. Id. at ¶ 57. Additionally, plaintiff alleges that (1) defendant Sadej attempted to induce an

                                  18   employee to make false allegations of rape against an unidentified man, id. at ¶ 58; (2) Sadej

                                  19   retaliated against employees who complained of various health and safety compliance violations,

                                  20   id. at ¶¶ 63, 67; (3) Floss Bar withheld taxes from employee paychecks but did not send the withheld

                                  21   funds to government taxing authorities, id. ¶ 70; (4) Floss Bar discriminated against Black

                                  22   employees, and against Black dentists by not awarding them business, id. at ¶¶ 71-72; (5) defendants

                                  23   Sadej and Allan created a sexually hostile work environment by being partially undressed at the

                                  24   office, having sex toys in the office, and forcing employees to have meetings alone in Allan’s

                                  25   bedroom, id. at ¶ 74; and (6) Sadej and Allan used cocaine in the office. Id. at ¶ 76; see also

                                  26
                                              2
                                  27             Defendants assert that the unlawful restraint cause of action is the only cause of action that
                                       arises out of the Non-Competition and Non-Solicitation Agreement, and that plaintiff’s other causes
                                  28   of action either involve the Heads of Terms agreement or are based on statutory or common law.
                                       Defs’ Reply at 8-9 (Dkt. No. 41). At the hearing, plaintiff’s counsel did not dispute this assertion.
                                                                                         3
                                             Case 1:21-cv-00685-ER Document 44 Filed 01/22/21 Page 4 of 11




                                   1   generally Perry Decl. (Dkt. No. 38).

                                   2           Defendants deny most of plaintiff’s allegations. Defendants claim that they put Perry on

                                   3   unpaid leave pending the “outcome of an investigation by the Board of Directors.” Answer ¶ 10

                                   4   (Dkt. No. 14). Additionally, defendants assert that the relationship between the parties soured as a

                                   5   result of plaintiff’s breaches of the merger agreements, alleging that the state of plaintiff’s company

                                   6   was not represented truthfully prior to the merger. Defs’ Opp’n at 13 (Dkt. No. 40). Defendants

                                   7   also claim that plaintiff failed to comply with myriad company policies and failed to meet his

                                   8   fiduciary duties to Floss Bar. Id.

                                   9

                                  10   II.     Procedural Background
                                  11           Plaintiff originally filed this action in California Superior Court for the County of San

                                  12   Francisco on July 13, 2020. On August 12, 2020, defendants removed this case to the Northern
Northern District of California
 United States District Court




                                  13   District of California. On December 4, 2020, defendants filed their motion to transfer venue to the

                                  14   Southern District of New York, and the next day plaintiff filed a motion for a preliminary injunction.

                                  15           On September 28, 2020, defendants filed an action against plaintiff in the Supreme Court of

                                  16   the State of New York alleging that Perry defaulted on a $300,000 promissory note issued to Perry

                                  17   by Floss Bar. The case is titled Floss Bar, Inc. v. Joshua David Perry, Index No. 656513/2020. See

                                  18   Defs’ Request for Judicial Notice, Ex. A (Dkt. No. 32-1).

                                  19

                                  20                                          LEGAL STANDARD

                                  21           “For the convenience of parties and witnesses, in the interest of justice, a district court may

                                  22   transfer any civil matter to any other district or division where it might have been brought.” 28

                                  23   U.S.C. § 1404(a). The purpose of § 1404(a) is to “prevent the waste of time, energy, and money

                                  24   and to protect litigants, witnesses and the public against unnecessary inconvenience and expense.”

                                  25   Van Dusen v. Barrack, 376 U.S. 612, 616 (1964) (internal citations and quotation omitted).

                                  26           The party moving for transfer must first establish subject matter jurisdiction, personal

                                  27   jurisdiction, and venue in the transferee district. Metz v. U.S. Life Ins. Co. in City of N.Y., 674 F.

                                  28   Supp. 2d 1141, 1145 (C.D. Cal. 2009). Next, the moving party must show “the transfer will serve
                                                                                         4
                                           Case 1:21-cv-00685-ER Document 44 Filed 01/22/21 Page 5 of 11




                                   1   the convenience of the parties and witnesses and will promote the interest of justice.” Id. A “district

                                   2   court has discretion to adjudicate motions for transfer according to an ‘individualized, case-by-case

                                   3   consideration of convenience and fairness.’” Jones v. GNC Franchising, Inc., 211 F.3d 495, 498

                                   4   (9th Cir. 2000) (quoting Stewart Org. v. Ricoh Corp., 487 U.S. 22, 29 (1988)). In making the

                                   5   determination, a court may consider: “(1) plaintiff’s choice of forum, (2) convenience of the parties,

                                   6   (3) convenience of the witnesses, (4) ease of access to the evidence, (5) familiarity of each forum

                                   7   with the applicable law, (6) feasibility of consolidation of other claims, (7) any local interest in the

                                   8   controversy, and (8) the relative court congestion and time of trial in each forum.” Lax v. Toyota

                                   9   Motor Corp., 65 F. Supp. 3d 772, 776 (N.D. Cal. 2014); see also Jones, 211 F.3d at 498 (stating that

                                  10   courts may consider “(1) the location where the relevant agreements were negotiated and executed,

                                  11   (2) the state that is most familiar with the governing law, (3) the plaintiff’s choice of forum, (4) the

                                  12   respective parties’ contacts with the forum, (5) the contacts relating to the plaintiff’s cause of action
Northern District of California
 United States District Court




                                  13   in the chosen forum, (6) the differences in the costs of litigation in the two forums, (7) the availability

                                  14   of compulsory process to compel attendance of unwilling non-party witnesses, and (8) the ease of

                                  15   access to sources of proof”).

                                  16

                                  17                                                DISCUSSION

                                  18           Defendants contend that the Southern District of New York is a more convenient forum

                                  19   because that is where all of the defendants reside, and relevant third-party witnesses and evidence

                                  20   are located there. Defendants also argue that substantially all of the operative events occurred in

                                  21   the Southern District of New York and that there is little connection between the facts of this case

                                  22   and the Northern District of California. Defendants assert that during his employment, Perry

                                  23   represented that he lived in Acworth, Georgia, not California, and that plaintiff’s choice of forum

                                  24   should be given less weight because plaintiff is not a resident of California. Defendants also assert

                                  25   that the Southern District of New York is not inconvenient for plaintiff because he currently lives

                                  26   in Denmark. Defendants also argue that transfer to New York is in the interest of judicial economy

                                  27   and efficiency because of the pending New York state court litigation between Floss Bar and Perry,

                                  28   and because the Southern District of New York is less congested than the Northern District of
                                                                                           5
                                            Case 1:21-cv-00685-ER Document 44 Filed 01/22/21 Page 6 of 11




                                   1   California.

                                   2   I.     Jurisdiction and Venue
                                   3          Defendants must first establish that the Southern District of New York has subject matter

                                   4   jurisdiction and personal jurisdiction, and that the Southern District is a proper venue.

                                   5          Plaintiff does not dispute that the Southern District of New York would have subject matter

                                   6   jurisdiction over this diversity action pursuant to 28 U.S.C. § 1332. Plaintiff also does not dispute

                                   7   that the Southern District of New York would have personal jurisdiction over the defendants. Sadej

                                   8   and Allan are citizens of and reside in New York, and New York is Floss Bar’s principal place of

                                   9   business. See generally Notice of Removal (Dkt. No. 1); Sadej Decl. ¶¶ 14-20 (Dkt. No. 31-2).

                                  10   Venue is proper in a district where any defendant resides if all defendants reside in the state where

                                  11   the district is located. 28 U.S.C. § 1391(b)(1). Here, venue is proper in the Southern District of

                                  12   New York because all defendants reside in New York.
Northern District of California
 United States District Court




                                  13          Plaintiff contends, however, that venue would not be proper in New York because of the

                                  14   forum selection clauses contained in the Non-Competition & Non-Solicitation Agreement and the

                                  15   Invention & Non-Disclosure Agreement, both of which specify the Delaware courts for lawsuits

                                  16   arising under or relating to those agreements. The Court is not persuaded by this argument. The

                                  17   Supreme Court has instructed that “[t]he structure of the federal venue provisions confirms that they

                                  18   alone define whether venue exists in a given forum[,]” and “[w]hether the parties entered into a

                                  19   contract containing a forum-selection clause has no bearing on whether a case falls into one of the

                                  20   categories of cases listed in § 1391(b).” Atlantic Marine Const. Co. v. U.S. Dist. Ct. for the W. Dist.

                                  21   of Tex., 571 U.S. 49, 56 (2013). Thus, the existence of a forum selection clause specifying Delaware

                                  22   does not, on its own, render venue in the Southern District of New York improper.3

                                  23
                                              3
                                  24             Of course, courts do consider forum selection clauses when evaluating whether a case
                                       should be transferred to a venue specified in such a clause. However, here neither party is actually
                                  25   seeking to enforce the forum selection clause (although defendants state that they seek transfer to
                                       Delaware as a second-choice alternative to New York). Plaintiff filed suit in California, not
                                  26   Delaware. Plaintiff does not contend that any of his causes of action arise out of or relate to the
                                       Invention & Non-Disclosure Agreement, and it appears that only one of the twelve causes of action
                                  27   relates to the Non-Competition & Non-Solicitation Agreement. At the hearing on this matter,
                                       plaintiff’s counsel stated that the forum selection clause was “not relevant” and not enforceable, and
                                  28   both counsel stated that none of the operative facts underlying the complaint occurred in Delaware.
                                       Plaintiff has not cited any authority for the proposition that under these unusual circumstances, the
                                                                                           6
                                             Case 1:21-cv-00685-ER Document 44 Filed 01/22/21 Page 7 of 11




                                   1

                                   2   II.     Convenience and Fairness
                                   3           A.      Plaintiff’s Choice of Forum

                                   4           “The plaintiff’s initial choice of forum usually receives some weight, and is given substantial

                                   5   deference if the plaintiff is a resident of the district in which the action is brought.” Headstart

                                   6   Nursery, Inc. v. Palmeri, No. 18-CV-03285-NC, 2018 WL 4961664, at *7 (N.D. Cal. Oct. 12, 2018)

                                   7   (internal quotation marks and citation omitted).         “However, this deference is substantially

                                   8   diminished in several circumstances, including where (1) ‘the plaintiff’s venue choice is not its

                                   9   residence,’; (2) the conduct giving rise to the claims occurred in a different forum. . . . ; or (4)

                                  10   plaintiff’s choice of forum was plaintiff’s second choice.” Burgess v. HP, Inc., Case No. 16-CV-

                                  11   04784, 2017 WL 467845, at *6 (N.D. Cal. Feb. 3, 2017) (internal citations omitted); see also Lou v.

                                  12   Belzberg, 834 F.2d 730, 739 (9th Cir. 1987) (“If the operative facts have not occurred within the
Northern District of California
 United States District Court




                                  13   forum and the forum has no interest in the parties or subject matter, [plaintiff’s] choice is entitled to

                                  14   only minimal consideration”); Fabus Corp. v. Asiana Exp. Corp., No. C-00-3172 PJH, 2001 WL

                                  15   253185, at *1 (N.D. Cal. Mar. 5, 2001) (“The degree to which courts defer to the plaintiff’s chosen

                                  16   venue is substantially reduced where the plaintiff’s venue choice is not its residence or where the

                                  17   forum chosen lacks a significant connection to the activities alleged in the complaint.”).

                                  18           Defendants argue that the Court should afford little weight to plaintiff’s choice of forum

                                  19   because plaintiff does not actually reside in California, the operative facts largely occurred in New

                                  20   York, and the Northern District of California is plaintiff’s second choice forum because plaintiff

                                  21   originally filed this lawsuit in state court.

                                  22

                                  23                   1.      Plaintiff’s Residence

                                  24           Plaintiff argues that he is a citizen of California, that he is domiciled in California, and that

                                  25   he “lived, lives and worked in California.” Pl’s Opp’n at 3 (Dkt. No. 37). Defendants argue that

                                  26   what is relevant for venue purposes is where plaintiff resides, which is different from citizenship or

                                  27

                                  28
                                       existence of a forum selection clause renders another otherwise appropriate venue improper.
                                                                                        7
                                          Case 1:21-cv-00685-ER Document 44 Filed 01/22/21 Page 8 of 11




                                   1   domicile. See Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001) (stating that when

                                   2   evaluating diversity jurisdiction, citizenship is determined by domicile, not residency, and that

                                   3   “[r]esidence is physical, whereas domicile is generally a compound of physical presence plus an

                                   4   intention to make a certain definite place one’s permanent abode.”) (internal quotation marks and

                                   5   citation omitted). The Court agrees with defendants that the proper focus for the present motion is

                                   6   plaintiff’s residence – where he is physically located – not his citizenship or his domicile.

                                   7          The parties dispute where plaintiff resided during his employment with Floss Bar in 2019.

                                   8   Plaintiff has submitted a declaration stating that throughout his employment he resided in San

                                   9   Francisco, see Perry Decl. ¶ 1 (Dkt. No. 38), although he also states that he traveled extensively

                                  10   “and was indeed away from my home in San Francisco more than I was home in San Francisco.”

                                  11   Id. at ¶ 9. Plaintiff has submitted his travel calendar for the year of 2019. Id. Ex. 1. It appears that

                                  12   he spent a total of 34 days in San Francisco over the course of the year, that Perry traveled to many
Northern District of California
 United States District Court




                                  13   different places for business, and that he spent large amounts of time in Copenhagen, Amsterdam,

                                  14   New York City, and Acworth, Georgia. See generally id.

                                  15           Defendants claim that throughout 2019, plaintiff represented that he lived in Acworth,

                                  16   Georgia. Defendants have submitted evidence showing that Perry listed an Acworth, Georgia

                                  17   address on the Secured Promissory Note and the Security Agreement, and that throughout Perry’s

                                  18   employment Floss Bar issued wage statements with Perry’s address listed at the Acworth, Georgia

                                  19   address and Floss Bar remitted payroll taxes to Georgia for the wages earned by Perry. See Sadej

                                  20   Decl. Exs. 2-A, 2-B, 3 (Dkt. Nos. 31-7, 31-8, 31-9). Defendants have also submitted a May 15,

                                  21   2019 email from Perry to Floss Bar employees discussing his need for money while traveling. Sadej

                                  22   Decl. Ex. 5 (Dkt. No. 31-11). In that email, Perry discusses his “upcoming travel” and states, inter

                                  23   alia, that “I am back in San Francisco Bay Area for business development meetings next week” and

                                  24   “I would very much rather be home in Atlanta with my aging dog than doing this travel, so this is

                                  25   another hardship on me.” Id.

                                  26          Plaintiff states in his declaration that his sister lives at the Acworth, Georgia address and that

                                  27   because he was traveling so much, he left his two aging dogs with his sister. Perry Decl. ¶ 10 (Dkt.

                                  28   No. 38). He also states that because he was traveling so much, he used his sister’s address as his
                                                                                          8
                                          Case 1:21-cv-00685-ER Document 44 Filed 01/22/21 Page 9 of 11




                                   1   mailing address, including for payroll purposes. Id. at ¶ 11. Perry states that he “stayed only a

                                   2   handful or two of days with my sister” while working for Floss Bar (and also from Thanksgiving to

                                   3   Christmas 2019) and that he told Sadej and Allan that his home was in San Francisco. Id. at ¶¶ 12,

                                   4   18-19. Regarding the May 15, 2019 email, Perry states, “By ‘home in Atlanta with my aging dog,’

                                   5   I meant not that I had moved to Atlanta, but I meant home in the United States with my old sick

                                   6   dog, who was in Atlanta with my sister, and/or meant ‘home’ in the sense that when I stayed with

                                   7   my sister in the Atlanta area and we returned from a trip out, I called this going home.” Id. at ¶ 22.

                                   8          Plaintiff acknowledges, however, that since March 15, 2020 he has not physically resided in

                                   9   San Francisco. Perry states in his declaration that he sublet his San Francisco apartment in March

                                  10   2020 for a year. Id. at ¶¶ 26-29. Defendants have submitted two corporate filings for XSite Health

                                  11   Limited signed by Perry in June 2020 in which he listed a Denmark address and stated that he was

                                  12   a resident of the European Economic Area. Scott Decl. Ex. 15 (Dkt No. 41-8). At the hearing,
Northern District of California
 United States District Court




                                  13   plaintiff’s counsel confirmed that Perry has been living abroad since April 2020.

                                  14          Thus, the record before the Court shows that during 2019, Perry traveled extensively and

                                  15   spent some time in San Francisco and most of the time elsewhere, and that he traveled to New York

                                  16   Georgia, and overseas. More importantly, since March or April of 2020, Perry has lived abroad,

                                  17   and thus since the inception of this lawsuit he has not resided in the Northern District of California.

                                  18   As such, Perry’s choice of forum is given considerably less weight in the venue analysis.

                                  19

                                  20                  2.      Location of Operative Events
                                  21          As discussed supra, Perry traveled extensively during his employment with Floss Bar and

                                  22   prior to his suspension. Perry conducted some Floss Bar work in California and met with Sadej in

                                  23   San Francisco, and Perry also traveled to New York and met with defendants there. Based on the

                                  24   plaintiff’s 2019 calendar, he was in San Francisco over the following dates: March 5–7, May 31-

                                  25   June 5, July 9–23, August 1–5, and August 14–18.

                                  26          A number of plaintiff’s allegations implicate the Heads of Terms re Employment Agreement,

                                  27   as well one cause of action challenging the Non-Competition and Non-Solicitation Agreement.

                                  28   Both agreements were executed on April 22, 2019, while defendants were in New York and plaintiff
                                                                                         9
                                          Case 1:21-cv-00685-ER Document 44 Filed 01/22/21 Page 10 of 11




                                   1   was in Amsterdam, and plaintiff states that the negotiations regarding those agreements were

                                   2   handled by his lawyer in Copenhagen and while he was in Amsterdam See Sadej Decl. ¶ 3 (Dkt.

                                   3   No. 31-2); Perry Decl. ¶ 7 (Dkt. No. 38). In addition, a number of the allegations of the complaint

                                   4   relate to alleged illegal employment practices of defendants, including acts by Sadej and Allan in

                                   5   the Floss Bar office in New York.

                                   6          Based upon the above, it appears that while some of the operative events may have occurred

                                   7   in California, many of the operative events occurred in New York or outside of California. The

                                   8   Court finds that this fact also serves to lessen the weight to be afforded plaintiff’s choice of forum.4

                                   9

                                  10   III.   Convenience of the Parties and Witnesses
                                  11          The Court concludes that this factor weighs in favor of transfer because all defendants reside

                                  12   in the Southern District of New York and plaintiff’s only claim of convenience associated with the
Northern District of California
 United States District Court




                                  13   Northern District of California rests on the premise that he resides here. It is undisputed that he has

                                  14   not resided in the Northern District since at least March 2020 and that he currently resides abroad.

                                  15   As such, the Court finds that the Northern District of California would not actually be a more

                                  16   convenient forum for plaintiff.

                                  17          The consideration of convenience of witnesses also weighs somewhat in favor of transfer.

                                  18   Perry acknowledges that the witnesses are “scattered” across the country, and that most of the third-

                                  19   party witnesses identified by the parties live on the East Coast, including in New York, Florida,

                                  20   Georgia, South Carolina, Massachusetts, Pennsylvania, and New Jersey. Perry has only identified

                                  21   two third party witnesses who live in the San Francisco Bay Area. Pl’s Opp’n at 6-9.

                                  22

                                  23   IV.    Other Factors
                                  24

                                  25          4
                                                 Defendants also cite cases for the proposition that plaintiff’s choice of forum can be
                                  26   discounted because the Northern District of California is plaintiff’s second choice of forum given
                                       that it was removed from state court. See Mobilitie Mgmt., LLC v. Harkness, No. 8:16-cv-01747-
                                  27   JLS-KES, 2016 U.S. Dist. LEXIS 194323, at *4 (C.D. Cal. Nov. 28, 2016) (a plaintiff’s preference
                                       in forum is given less weight if a case is in federal court only because the defendant removed it”);
                                  28   see also Raisman v. United States Olympic Comm., No. 18-cv-02479-BLF, 2018 U.S. Dist. LEXIS
                                       198132, at *10-11 (N.D. Cal. Nov. 20, 2018).
                                                                                         10
                                          Case 1:21-cv-00685-ER Document 44 Filed 01/22/21 Page 11 of 11




                                   1           The Court concludes that the remaining factors are largely neutral. It appears most evidence

                                   2   is electronic and thus available in either venue. Defendants make much of the fact that a number of

                                   3   plaintiff’s allegations involve Sadej and Allan’s New York apartment – which was used as Floss

                                   4   Bar’s office for a time – and defendants assert that a jury may want to view the apartment. The

                                   5   Court is not persuaded that this possibility is a strong one.

                                   6           With regard to the familiarity of each forum with the applicable law, the Court notes that the

                                   7   parties dispute whether California law applies to Perry’s claims, or whether different state law (such

                                   8   as that of Delaware, Georgia, or New York) applies. If Perry’s claims are adjudicated under

                                   9   California law, it is true that the Northern District of California would likely be more familiar with

                                  10   the controlling law. However, all federal district courts are able to apply law from states from other

                                  11   jurisdictions. Thus, this factor weighs slightly against transfer, but not much.

                                  12           The local interest in the controversy weighs slightly in favor of transfer. Both parties claim
Northern District of California
 United States District Court




                                  13   that their choice of forum has a local interest in the case as a result of the courts’ interest in protecting

                                  14   the rights of those residing in the forum. However, the Court finds that New York has a greater

                                  15   interest in the controversy because Floss Bar is headquartered in New York, defendants Sadej and

                                  16   Allan are New York residents, and much of the events giving rise to plaintiff’s claims occurred in

                                  17   New York, while Perry does not currently reside in California.

                                  18           Finally, the relative congestion and time of trial in each forum is about the same and thus

                                  19   this factor is neutral.

                                  20                                                CONCLUSION

                                  21           For the foregoing reasons, the Court concludes that transfer to the Southern District of New

                                  22   York is appropriate pursuant to 28 U.S.C. § 1404(a), and transfers this action accordingly. Because

                                  23   this case is being transferred, the Court finds that any determinations regarding the merits of

                                  24   plaintiff’s claims should be made by the transferee court. Accordingly, the Court DENIES plaintiff’s

                                  25   motion for a preliminary injunction without prejudice to renewal in the transferee court.

                                  26           IT IS SO ORDERED.

                                  27   Dated: January 22, 2021                          ______________________________________
                                                                                          SUSAN ILLSTON
                                  28                                                      United States District Judge
                                                                                            11
